ORDER DISMISSING APPEAL
The Notice of Appeal and the Motion to Dismiss Appeal having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds;
The amended complaint was filed on August 12, 1978,
2. An order dismissing the complaint was entered on September 29, 1976.
3. A motion to vacate the order dismissing the complaint was filed on October 22, 1976. This motion was denied on April 8, 1977.
4. Plaintiff is appealing the order of April 8, 1977.
5. In Rule 2 of the Rules of the Court of Appeals, it states that an appeal shall be filed within thirty (30) calendar *242dajs of the date of the final judgment or order.
6. The order dismissing the complaint was the final order in the above-entitled matter and was not timely appealed.
7. The filing of a motion to vacate the order of dismissal does not toll the time for appeal, which must be taken within thirty (30) days of the final order,
THEREFORE, the Motion to Dismiss Appeal is ALLOWED and the appeal is hereby DISMISSED.
Dated this 16th day of June, 1977.
Virgil L. Kirk, Sr. Chief Justice of the Navajo Nation